                                                                       FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                        FEB 12 2019
                          MISSOULA DIVISION                             Clerk, U.S Courts
                                                                        District Of Montana
                                                                         Missoula Div1s1on



 ERIKA PETERMAN,                                     CV 17-66-M- DLC

                     Plaintiff,
                                                           ORDER
        vs.

 REPUBLICAN NATIONAL
 COMMITTEE,

                     Defendant.

      Defendant Republican National Committee moves for the admission of

Richard W. Smith and Douglas C. Dreier to practice before this Court in this case

with Mark S. Williams to act as local counsel. Although the motions are not

unopposed, the applications appear to be in order, and the Court finds that

admission is appropriate.

      Accordingly, IT IS ORDERED that Defendant's motions to admit Richard

W. Smith and Douglas C. Dreier pro hac vice (Docs. 62 & 63) are GRANTED on

the condition that Mr. Smith and Mr. Dreier do their own work. This means that

they must: (1) do their own writing; (2) sign their own pleadings, motions, and

briefs; and (3) appear and participate personally. Counsel shall take steps to

register in the Court's electronic filing system (CM-ECF). Further information is

                                          1
available on the Court's website, www.mtd.uscourts.gov, or from the Clerk's

Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Smith and Mr. Dreier file separate pleadings acknowledging their admission

under the terms set forth above within 15 days of this Order.

      DATED this    l 2."'1 day of February, 2019.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                         -2-
